Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species E, Figure 6 and claims 1, 3-5, 8-11, 14-23 and 27 in the reply filed on December 20, 2021 is acknowledged.

Claims 1, 3-5, 8-11 and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, lines 6-7, the recitation “each outer cushioning member comprising a second inflated airbag” is indefinite whether such is a composite single airbag or respective airbags, the latter being supported. In lines 9-10, “the at least one protruding member” lacks antecedent basis.
In claim 9, line 2, the phrasing “includes…” is indefinite whether such is composite or respectively, so “cushioning should be preceded by --respective--. 
In claim 10, lines 1-2, the recitation “each of the first and second cap-shaped inflated airbags comprises an outer cushioning member body” is indefinite whether such is composite or respectively, so “outer cushioning” in each of lines 2 and 3 should be preceded by --respective--, as well as “cushioning reinforcing” in line 3. 
In claim 14, in each of lines 3 and 4, “the end cover” is indefinite, as claims sets forth two end covers. 

	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,775,021) in view of JP 11-310268. Lin discloses a cushioning device (100) capable of receiving a base station antenna, the cushioning device comprising an outer cushioning member (130) that is configured to enclose an antenna content therein within a cavity defined by the outer cushioning member. Lin does not include a shrink or wrapping film. However, JP 11-310268 disclose a shrink film or wrapping film (15) in a similar device wrapping an outer cushioning member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cushioning device of Lin with an outer film in the manner of JP 11-310268 as claimed, as such a modification would predictably further secure and protect the content. 
As to claim 20, Lin discloses an inner cushioning member (131). 
As to claim 22, to modify the shape of the inner cushioning member to the shape of a particular antenna content would have been within the level of ordinary skill to one In re Dailey et al., 149 USPQ 47. 
As to claim 23, the inner cushioning member (131) includes a top wall and vertical side walls. 

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (7,775,021) in view of Itabashi (9,718,597) and further in view of JP 11-310268. Lin and Itabashi each disclose a cushioning device (130; 1; respectively) capable of receiving a base station antenna, the cushioning device comprising an outer cushioning member (130; 1; respectively) that is configured to enclose an electronic content therein within a cavity defined by the outer cushioning member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cushioning device of Lin of an inflated arrangement in the manner of Itabashi, as such a modification would predictably provide a common cushioning structure known in the packaging field. Lin and Itabashi do not include a shrink or wrapping film. However, JP 11-310268 disclose a shrink film or wrapping film (15) in a similar device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cushioning device of Lin and Itabashi with an outer film in the manner of JP 11-310268 as claimed, as such a modification would predictably further secure and protect the content. 
As to claim 20, Lin discloses an inner cushioning member (131). 
As to claim 21, Itabashi discloses an inflated airbag as a cushioning structure. 
In re Dailey et al., 149 USPQ 47. 
As to claim 23, the inner cushioning member (131) of Lin includes a top wall and vertical side walls. 

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over the art combination including Itabashi as applied to claim 19 above and further in view of Fischel et al. (5,909,806). Itabashi in the combination have been explained above and does not disclose a cushioning reinforcing member. However, Fischel et al. disclose airbags (114, 116, 118 and 119) provided with respective cushioning supporting members (124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structural combination including Itabashi with a cushioning supporting member in the manner of Fischel et al. as claimed, as such a modification would predictably strengthen and support the protection of the content. 

Applicant’s arguments and amendments, filed December 20, 2021, with respect to claim 1 and its dependent claims have been fully considered and are persuasive.  The prior art grounds of rejection have been withdrawn. However, a few minor 112 issues need to be corrected before their allowance. 	


In view of the new grounds of rejection, this action has been made non-final.  

10.      Claims 1, 3-5, 8-11, and 14-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                
	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG